ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on March 31, 2022, Applicant amended claims 1, 8, and 15.
In the non-final rejection of January 7, 2022, Examiner objected to claim 15. Applicant did not address this objection. Examiner is making changes by Examiner’s Amendment below.
Examiner rejected claims 1-3, 5-12, 14-16, 19, and 20 under 35 U.S.C. 112(a). Applicant amended claims 1 and 15 and persuasively argued (Remarks, page 5). Rejection is withdrawn.
Examiner rejected claims 1-3, 5-12, 14-16, 19, and 20 under 35 U.S.C. 112(b). Applicant amended claims 1, 8, and 15. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 6 (Currently Amended) The apparatus according to claim 5, wherein the sheath retainer comprises a lug on one of the sheath and the plunger 
Claim 12 (Currently Amended) The apparatus according to claim 10, wherein the mechanism comprises a threaded portion coupled to the sheath for translating the rotational force of the biasing member into the linear motion of the sheath, and wherein the plunger 
	Claim 15 (Currently Amended) A kit of parts comprising: 
	a sheath; [[and]] 
	a biasing member; and 3Application No. 16/071,114 
	a syringe comprising a plunger, the biasing member being configured to bias the sheath towards a closed position at least partially covering a hypodermic needle of the syringe, 
	wherein the biasing member is configured to be released at a point on an inward stroke of the plunger to urge the sheath towards the closed position, 
	wherein the plunger is coupled to the sheath for axial movement therewith during the inward stroke and is configured to decouple from the sheath at a release point to release the biasing member, and 
	wherein the plunger further comprises a resiliently deformable arm configured to release the biasing member at said release point on deflection of the resiliently deformable arm by a deflection surface of the sheath.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an apparatus for use with a syringe for providing a safety syringe, as claimed, specifically including wherein the plunger is coupled to the sheath for axial movement therewith during the inward stroke; and wherein the plunger further comprises a resiliently deformable arm configured to release the biasing member at said release point on deflection of the resiliently deformable arm by a deflection surface of the sheath.
In regards to independent claim 15, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a kit of parts, as claimed, specifically including wherein the plunger is coupled to the sheath for axial movement therewith during the inward stroke; and wherein the plunger further comprises a resiliently deformable arm configured to release the biasing member at said release point on deflection of the resiliently deformable arm by a deflection surface of the sheath.
	Borgia et al (US 5,201,720) teaches an apparatus (Figures 1-14) for use with a syringe for providing a safety syringe, and a kit of parts (Figures 1-14), wherein the plunger (labeled in Figure 1 below) is coupled to the sheath (shield [14]) during the inward stroke (between Figure 10 and Figure 11); and wherein the plunger further comprises a resiliently deformable arm (one of push rods [16] with corresponding one of springs [16b]) configured to release the biasing member (coiled spring [19]) at said release point on deflection (of one of hinged flanges [12e]) by (in proximity to; near) a deflection surface (of one of recesses [14a]) of the sheath (Figures 10-11). However, Borgia et al does not teach wherein the plunger is coupled to the sheath “for axial movement therewith” during the inward stroke, as Borgia et al only teaches the plunger axially moving during the inward stroke (Figures 10-11) with the sheath being stationary and not axially moving (Figures 10-11). And Borgia et al does not teach wherein the plunger further comprises a resiliently deformable arm configured to release the biasing member at said release point on deflection “of the resiliently deformable arm” by a deflection surface of the sheath, as Borgia et al instead teaches deflection of one of hinged flanges [12e], which is not a component of the plunger.
	Thus, independent claims 1 and 15 are allowed. Dependent claims 2, 3, 5-12, 14, 16, 19, and 20 are allowed by virtue of being dependent upon independent claim 1.

    PNG
    media_image1.png
    971
    417
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783